The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
Paragraph 0013, line 5, “lead frame 40” with -- a lead frame 40 --;
Paragraph 0013, line 7, “the lead frame 40” with -- the lead frame 40, as shown in FIG. 3A --;
Paragraph 0022, line 2, “metal parts 25” with -- second metal parts 25 --.
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1-2, 9-11, 16 and 19 are rejected under 35 U.S.C. §103(a) as being unpatentable over Ikenaga et al (U.S. Patent No. 9,461,220) in view of Ando (JP 2011-129687 translated +cited in IDS). 
In re claim 1, Ikenaga discloses a method of manufacturing light emitting devices, comprising: 
- providing a first structure 10, the providing a first structure [Figs. 3 and 8] comprising: 
 . providing a lead frame 11, the providing a lead frame comprising:
 . providing a metal plate 15 having a plurality of pairs of first and second metal parts 25, 26, each of the first & second metal parts includes one first region and at least one second “top/bottom” region [Figs. 1];
. disposing a resist film 12 on the at least one first region (i.e., top surface of parts 25, 26); and
. disposing a first plating (i.e., “bonding layer formed from a layer plated with silver,” in col. 5, ln.61) containing silver on the at least one second region;
. molding a resin molded body 23 in one piece with the lead frame 11 with parts of a lower surface of the lead frame being exposed, wherein the first structure 10 includes an upper surface defining a 18 each having an upward-facing surface, at least parts of the first plating being located at the upward-facing surface of each of the plurality of recesses [Fig. 3 in Ikenaga];
- providing a second structure 20, the providing a second structure [Figs. 5 and 10] comprising:
   . disposing at least one light-emitting element 21 on the first plating 12 located at the upward-facing surface of each of the plurality of recesses 18; and
   . disposing a sealing member 24 covering the at least one light-emitting element 21 in each of the plurality of recesses 18 [Fig. 5 and col. 7, ln.57]; and
- separating the second structure 21, 24 into a plurality of individual light emitting devices [Fig. 6].

    PNG
    media_image1.png
    187
    207
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    261
    456
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    252
    460
    media_image3.png
    Greyscale

Application (Fig.2A) compared to	Ikenaga (US Patent 9,461,220) Fig.5 
Ikenaga does not suggest using an electrodeposition technique to dispose a mask of a resist film.
The Examiner takes the position that the Applicants do recognize alternate techniques of forming mask. Those techniques [col. 5] found in Ikenaga, which may be used without departing from the invention scope, are therefore interchangeable with the claimed sputtering technique.
Ando, teaching an analogous art to that of Ikenaga, discloses disposing a mask of resist films 34a, 35a on the first region 11f, 12f, part of upper surface 11a, 12a, using a plating technique to dispose a first plated layer 14-17 containing gold or gold alloy on a second region 11a, 12a, 11b, 12b, 11d, 12d, which includes at least part of the upper surface 11a, 12a and at least part of the lower surface 11b, 12b other than the first region 11f, 12f, part of the upper surface 11a, 12a, and on at least one of the upper surface 11a, 12a, the lower surface 11b, 12b, and the end surface 11d, 12d of each of the first and second metal parts 11, 12 [FIG. 3h  and ¶0061-0063], and removing the resist film 34, 35 to produce the lead frame 10 [FIG. 3i and ¶0064], and providing a resin molded body 23 molded integrally with the lead frame 50 with parts of a lower surface 11b, 12b of the lead frame 50 being exposed [Figs. 7-8 and ¶0067, 0087 0090 in Ando], wherein the first structure 50, 23 includes an upper surface 11a, 12a defining a plurality of recesses (e.g., recess created with 23 on 50 each having an upward-facing surface e.g., bottom surface of recess, the first plated layer 14-17 on the upper surface 11a, 12a of the metal part 11, 12 is located at the upward-facing surface e.g., bottom surface of recess of each of the plurality of recesses (e.g., recess created with 23 on 50, in ¶0087-0088 in Ando).
It would have been obvious to a person having skills in the art to have modified the device in Ikenaga by utilizing a mask of resist films for the purpose of providing a roughened surface on the lead frame, where the plating is not formed thereby improving adhesion with resin molded body and the lead frame [¶0087 & 0091].
In re claim 2, Ikenaga discloses each of the first and second metal parts 25, 26 including a first corner portion connecting the upper surface and the end surface, and a second comer portion connecting the lower surface and the end surface, and the resist film 12 continuously covers at least one of the first corner portion and the second corner portion [Figs. 1 & 7-9 in Ikenaga].
In re claim 9, Ikenaga in view of Ando suggests the first plating 14-17 containing gold or gold alloy, and having a thickness of 10 nm or greater [¶0033- 0034 in Ando].
In re claim 10, Ikenaga in view of Ando discloses the first plating 14-17 covering the entire upper surfaces of the first and second metal parts 11, 12 at the upward-facing surface of each of the recesses (e.g., bottom surface of recess of each of the recesses created with 23 on 50, in ¶0048 & 0067 in Ando).
In re claim 11, Ikenaga in view of Ando discloses the first plating 14-17 covering only one or more regions each located under corresponding light-emitting element, and each of the one or more regions has a flat surface area in a range of 80% to 165% with respect to the flat surface area of corresponding light-emitting element.
In re claim 16, Ikenaga in view of Ando suggests the first plating 14-17 contains at least 85% of gold or gold alloy by mass [¶0033- 0034 in Ando].
In re claim 19, Ikenaga in view of Ando suggests the silver alloy contained in the first plating is silver-gold alloy, silver-indium alloy or silver-palladium alloy.
4.	Claims 3-8 are rejected under 35 U.S.C. §103(a) as being unpatentable over Ikenaga et al (U.S. Patent 9,461,220) and Ando (JP No. 2011-129687) in view of Ueda et al (U.S. Patent 7,498,074), and further in view of Shin-EtsuMicroSi (Non-Patent Literature).
In re claims 3-4, Ikenaga discloses the providing the first structure 10 comprised of disposing the resist film 12 on surfaces including an upper surface, a lower surface, and end surfaces and the corners of each of the first and second metal parts 25, 26 [Figs. 1 & 7-9].  Ando teaches or suggests:
34a, 35a is disposed on surfaces including the upper surface 11a, 12a, the lower surface 11b, 12b, the end surface 11d, 12d, 11f, 12f, and corners of each of the first and second metal parts 11, 12 [¶0057- 0060 in Ando]; 
- drying the resist film disposed on the first and second metal parts 11, 12 [¶0057]; 
- irradiating light through a photomask on respective portions of the resist film 34a, 35a [¶0058]; 
- removing portions of the resist film 34a, 35a located in the second region 11a, 12a, 11b, 12b, 11d, 12d using the developer solution [¶0058]; and 
- subsequently to disposing the first plating 14-17, removing portions of the resist film 34a, 35a located in the first regions 11f, 12f using a resist-removing solution [¶0057-0063 in Ando].
Ikenaga/Ando fails to expressly teach that light is irradiated on respective portions of the resist film located in the first region to render the respective portions of the resist film located in the first region insoluble to a developer solution.
Shin-EtsuMicroSi teaches irradiating light on a resist film to render the respective portions of the resist film insoluble to a developer solution (i.e., a negative photoresist) for the purpose of using a photosensitive material that has wider process latitude and significantly lower operating costs [¶ 3& 5]. 
The combination of Ando/Shin-EtsuMicroSi teaches that light is irradiated on respective portions of the resist film {e.g., a negative photoresist as taught by Shin-EtsuMicroSi) located in the first region 11f, 12f, part of the upper surface 11a, 12a to render the respective portions of the resist film (e.g., a negative photoresist as taught by Shin-EtsuMicroSi) located in the first region 11f, 12f, part of the upper surface 11a, 12a insoluble to a developer solution [¶0058 in Ando and ¶ 3&5 in Shin-EtsuMicroSi].
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the negative photoresist in Shin-EtsuMicroSi as the resist film described in Ando for the purpose of using a photosensitive material that has wider process latitude and significantly lower operating costs.
In re claims 5-6, Ikenaga in view of Ando discloses that in the irradiating light on the respective portions of the resist film, the light is irradiated on the respective portions of the resist films 34a, 35a from above, below, or above and below the metal plate 31, wherein the light through a photomask is irradiated through a light-shielding mask (e.g., photomask), or using an irradiation device configured to emit light of a predetermined pattern [¶0058 in Ando].
In re claims 7-8, Ikenaga in view of Ando discloses:
- in a cross-sectional view perpendicular to the upper surface 11a, 12a of each of the pairs of first and second metal parts 11, 12,
12a and the end surface 12d, 12f of the first metal part 12 is located closer to the second metal part 11 than a second corner portion connecting the lower surface 12b and the end surface 12d of the first metal part 12, and
- in the irradiating light on the respective portions of the resist film 34a, 35a, the light is irradiated on the resist film from below the metal plate 31 with an end of the light-shielding mask (e.g., photomask) or an end of the light of the predetermined pattern in conformity to a location between the first comer portion and the second corner portion of the first metal part [¶0057- 0060 in Ando].
5.	Claims 12-15 and 17-18 are rejected under 35 U.S.C. §103(a) as being unpatentable over Ikenaga et al (U.S. Patent 9,461,220) and Ando (JP Patent 2011-129687) in view of Ueda et al (U.S. Patent 7,498,074), and further in view of Shin-EtsuMicroSi (Non-Patent Literature).
In re claims 12-13, Ikenaga/Ando/Ueda fails to expressly teach a second plating on the surfaces of the metal parts before the disposing the first plating, such that the second plating covers the first regions or both the first regions and second regions.  Oda, teaching an analogous art to that of Ikenaga, discloses a second plated layer 13 between the upper surface of each of the metal parts 25, 26 and the first plated layer 12 is formed on the lead frame 11 [Figs. 2(b), 3  & ¶0107, 0111, 0114, 0118] for the purpose of enhancing the bondability of the above plating layer and the lead frame [¶0114].  The combination of Ando/Oda teaches that the second plated layer 13 (of Oda) covers the first region 11f, 12f, parts of the upper surface 11a, 12a (of Ando) beneath the first plated layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of forming the second plated layer between the upper surface of each of the metal parts as in Oda to the method as described in Ikenaga/Ando/Ueda for the purpose of enhancing the bondability of the above plating layer and the lead frame [¶0114 in Oda].
In re claims 14-15, Oda suggests the second plating 13 including at least one metal layer containing copper, copper alloy, gold, gold alloy, nickel, nickel alloy, palladium, palladium alloy, rhodium or rhodium alloy [¶0014 in Oda].
In re claims 17-18, Ikenaga in view of Ando suggests the first plating 14-17 contains at least 85% of gold or gold alloy by mass [¶0033- 0034 in Ando].
Note:	If the above rejections can be overcome, the pending claims are further subjected to the following Double Patenting rejections, as shown below: 
Non-Statutory Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
7.	Claims 1-19 are provisionally rejected on the ground of a Nonstatutory Double Patenting as being unpatentable over claims 1-16 & 18-21 of the conflicted Tanaka (U.S. Application 16/698,324).  
	Although the two claims sets are not totally identical (i.e., method of manufacturing a light emitting device) of the pending claims 1-19 compared to those features of the conflicted claims 1 and 21 (& their dependent claims), the claims at issues are not patentably distinct from each other.
8.	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
9.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
August 18, 2021										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815